183 F.2d 192
UNITED STATES of America, Appellant,v.Florence K. LIVINGSTON, Executrix of the Will of Bronte M.Aikins, deceased (sued herein as B. M. Aikins), Florence K.Livingston, Executrix of the Last Will of Florence L.Kirchen, deceased, George B. Parker, Nelle Grenville Parker,Vernon S. Batz (also known as V. S. Batz), Edna Batz, D. M.Jordan, George Hay Corporation, Ltd., a corporation,Honolulu Oil Corporation, a corporation, Seaboard OilCompany of Delaware, a corporation, and The County of Kern, Appellees.
No. 12448.
United States Court of Appeals Ninth Circuit.
July 21, 1950.

A. Devitt Vanech, Asst. Atty. Gen., Ernest A. Tolin, U.S. Atty., Los Angeles, Cal., Francis B. Critchlow, Sp. Asst. to Atty. Gen., Roger P. Marquis, S. Billingsley Hill, Attorneys, Dept. of Justice, Washington, D.C., for appellant.
Herbert W. Clark, San Francisco, Cal., A. W. Mitchem, Gilbert E. Harris, Los Angeles, Cal., Morrison, Hohfeld, Foerster, Shuman & Clark, A. L. Gibson, all of San Francisco, Cal., of counsel, for appellees Honolulu Oil and Seaboard Oil Co.
William A. Breen and Patricia Lane, San Francisco, Cal., for appellee Florence K. Livingston.
Philip M. Wagy, Bakersfield, Cal., for appellee George Hay Corp. et al.
Before STEPHENS and BONE, Circuit Judges, and McLAUGHLIN, District Judge.
PER CURIAM.


1
The judgment appealed from is affirmed upon the basis of the opinion rendered by the trial judge, the Honorable Peirson M. Hall, District Judge, reported in D.C., 84 F.Supp. 260.


2
Affirmed.